Peck J.
• This case came to the county court by appeal from the commissioners on the estate of Cotton M. Houghton, deceased. The plaintiffs’ declaration is in assumpsit for goods sold and *267delivered. The ease was referred to commissioners, who heard the case and reported specially to the county court, that court rendered judgment for the plaintiffs on the report, and the case comes into this court on exceptions to that decision. The question is whether upon the facts set forth in the report the plaintiffs are entitled to recover.
The claim is for a bill of spirituous or intoxicating liquors sold by the plaintiffs to the intestate in his life-time in 1857. ■ It appears the sale was made in Massachusetts, and the validity of the contract must depend on the laws of- that State, for although the report shows that the intestate bought the liquors for the purpose of selling the same in this State in violation oí our' statute, and did so sell them, yet it does not appear that the plaintiffs were, so far privy to such unlawful purpose and sale as thereby to render the contract void as being in violation of our statute. The question and the only question made by the defendant’s counsel is that the sale to the defendant was in violation of the statute of Massachusetts, entitled “ An act concerning the manufacture and sale of spirituous and intoxicating liquors,” approved April 20, 1855, which act is made part of the report.
It appears by that act that under it two kinds of licenses may be granted, one to manufacture, with a limited power to sell under regulations therein prescribed, and another to town and city agents appointed under the act to sell for certain specified purposes.
It appears by the report that at the time of the sale in question the plaintiffs were manufacturers of liquors in Boston, and there manufactured the liquors .in question, having a license as such manufacturers, and while they had such license, sold and delivered the liquors to the defendant in the state of Massachusetts.
The only objection taken to the validity of the sale is that the plaintiffs did not keep such books, and make such entries therein,- and in such form, as that act prescribes. Section ten of the act provides that every manufacturer authorized according to the provisions of the foregoing section, shall keep a book in which he shall enter the date of every sale of spirituous liquors made by him, the name of the purchaser, his residence, and the quantity and kind of liquor sold, and if exported, the .place to which *268exported, and the name of the assignee, substantially in the following form, to wit: Then follows a tabular form, with seven columns separated by lines headed respectively, (date,) (name of purchaser.) (residence of purchaser,) (quantity and kind of liquor,) (where exported,) (name of assignee,) (purpose of sale.)
The commissioner reports that “ they did not keep a tabular statement of any of their sales as d'rected by section ten, but they did in all cases enter on their books, in usual business form, the name and residence of the purchaser, and time of sale, and the quantity, description and price of the liquors sold, but they did not in any case enter on their books the purpose for which the liquor was to be used; and in the case of the sale to Houghton all the directions of section ten were complied with, except that the entries were not made in the tabular form, given in said act, and no entry was made of the purpose for which the liquors were to be used.”
As to the first objection by the defendant’s counsel in argument, that the entries were not in the form prescribed, the court are of opinion that there was not such a substantial departure from the statute as to render the sale void.
As to the other objection made by the counsel, that no entry was made of the purpose for which the liquor was to be used, it will be noticed that although this is required in the sixth section regulating sales by town and city agents, it'is omitted in section ten, which regulates sales by manufacturers. It is true that in the form that is prescribed as before stated, there is a column at the close headed “purpose of use.” We think that adding this column as to the use to the form, when it is omitted in the body of the section, cannot have the force of adding a new requirement to this section ; that it is more probable that as it appears in a previous form given for section six, relating.to sales by agents, it occurred by repeating the same tabular form substantially that follows section six, regulating sales by town and city agents, in which section the use is required in the body of the section to be entered. We think this view is the correct exposition of section ten, from the fact that town and city agents are only empowered to sell for certain specified purposes, that is, “ to be used in the arts, or for medical, chemical and mechanical purposes, and no *269other,” and section seven imposes a penalty on any purchaser of a town or city agent who shall make a false statement as to the use intended, hence a requirement that an entry of the use for which the sales are made might be supposed to be a check upon the agent to prevent him from selling for uses or purposes not within his license ; but in case of manufacturers they are authorized to sell for exportation in quantities not less than thirty gallons without reference to the use to which it is to be applied, and in such sales which would be likely to be the greatest portion, it would not seem to be within the policy of the act to require any such entry. This omission, therefore, does not render the contract void.
Notwithstanding the act makes it penal to sell contrary to its provisions, and though it is provided in the. act that the person so licensed shall give a bond conditioned, “ that he shall in all respects comform to the/ provisions of law relating to the business which he is authorized as above to pursue, and shall violate no law touching the manufacture and sale of spirituous or intoxicating liquors,” and though it is further provided that if any person so authorized shall commit any breach of the conditions of his bond, “ his certificate shall thereupon become null and void, and he shall not thereafter be authorized or permitted to manufacture or sell spirituous or intoxicating liquors,” we still think that no such substantial breach of the law is shown in either of these two particulars as will render the contract void.
It is provided in section fourteen that on notice to the party licensed, and on hearing if it shall appear that such party has been guilty of a breach of the bond, the authorities shall “ revoke and make void his authority ” or license ; and it is questionable whether, notwithstanding the provision that in case of a breach of the bond the license shall be null and void, it does not require the action of the authorities annulling the license before it can be treated as absolutely void — whether void means anything more than voidable, but it is not necessary to decide this point, as we do not find such omissions in former sales as annuls the license, although the report does not state so fully jiis to the entries mad§ in other and former sales as in the one in question.
Judgment affirmed.